Order, Supreme Court, New York County (Bernard J. Fried, J.), entered on or about February 20, 2007, which granted defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss plaintiffs Labor Law article 6 and quantum meruit causes of action, unanimously affirmed, with costs.
The court correctly found that plaintiff, defendant’s director of acquisitions and senior vice president, was employed as an executive and therefore has no cognizable claim under Labor *406Law § 198 (see Labor Law § 190 [7]; see Gottlieb v Kenneth D. Laub & Co., 82 NY2d 457 [1993]). Plaintiffs contention that he was not an executive is inconsistent with the allegations of his complaint and his title and employment contract and therefore insufficient to avoid dismissal of the cause of action (see LeBreton v Weiss, 256 AD2d 47, 48 [1998]).
The existence of an enforceable contract covering the disputed issue of plaintiffs compensation precludes his recovery in quantum meruit (see Zito v Fischbein, Badillo, Wagner & Harding, 35 AD3d 306, 307 [2006]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Lippman, P.J., Marlow, Williams and Gonzalez, JJ.